Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21-December-2021 has been entered.
Response to Amendment
In response to the Final Office Action of 27-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 21-December-2021. In this submission, Applicant has amended base claims 1, 15 and 17. In addition, Applicant has newly canceled claims 4, 20 and 21. A summary of the amendments follows.
Independent claims 1, 15 and 17 have all been amended to add the following limitation at the end of the claims: “wherein the rate matching configuration comprises a puncturing pattern indicating a subset of the bits to be removed from the encoded data bits to obtain the set of the encoded data bits to transmit, and wherein the encoded data bits comprise a first subset of encoded data bits and a second subset of encoded data bits, and wherein the puncturing pattern indicates to remove the second subset of encoded data bits in response to a determination that another transmitter has been configured to transmit the second subset of encoded data bits to the receiver”.


Response to Arguments
In response to the Final Office Action of 27-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 21-December-2021. Examiner has considered these arguments and finds them persuasive.
In these arguments, Applicant argues that the prior art of record cited by the Final Office Action (U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim’”]) does not teach the newly added limitation to independent claims 1, 15 and 17: “wherein the rate matching configuration comprises a puncturing pattern indicating a subset of the bits to be removed from the encoded data bits to obtain the set of the encoded data bits to transmit, and wherein the encoded data bits comprise a first subset of encoded data bits and a second subset of encoded data bits, and wherein the puncturing pattern indicates to remove the second subset of encoded data bits in response to a determination that another transmitter has been configured to transmit the second subset of encoded data bits to the receiver”. In particular, Applicant states that the cited art for this limitation in the prior version of claims 4 and 21 (Chen) is silent regarding the phrase “wherein the encoded data bits comprise a first subset of encoded data bits and a second subset of encoded data bits, and wherein the puncturing pattern indicates to remove the second subset of encoded data bits in response to a determination that another transmitter has been configured to transmit the second subset of encoded data bits to the receiver”. Applicant further argues that these claims should be allowed and that all claims 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to wireless communications systems and to adaptive methods for selection of information bit locations for polar encoding.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Final Office Action of 27-October-2021 (U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim’”]) : (a) method for use in a transmitter, the method comprising: selecting an information set for polar encoding, the information set selected from a plurality of information sets based at least in part on one or more system parameters; performing polar encoding for a plurality of data bits to yield encoded data bits, the polar encoding performed according to the selected information set; and transmitting a set of the encoded data bits to a receiver; wherein: the one or more system parameters include a rate matching configuration that defines the set of the encoded data bits to transmit at an output of a polar encoder; the information set is selected based at least in part on the rate matching configuration; and for each data bit, the information set defines an assigned bit location at an input of the polar encoder.
The prior art of record does not teach wherein the rate matching configuration comprises a puncturing pattern indicating a subset of the bits to be removed from the encoded data bits to obtain the set of the encoded data bits to transmit, and wherein the encoded data bits comprise a first subset of encoded data bits and a second subset of encoded data bits, and wherein the puncturing pattern indicates to remove the second subset of encoded data bits in response to a determination that another transmitter has been configured to transmit the second subset of encoded data bits to the receiver.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2, 3 and 5 – 9) are also allowable.
Independent claims 15 and 17 contain the same limitation which is not taught by the prior art of record in the Final Office Action (U.S. Patent Publication 20170019214 (Shen et al) [herein “Shen”] in view of U.S. Patent Publication 20160182187-(Kim et al) [herein “Kim’”]), and are therefore also allowable. As a result, the dependent claims for independent claim 17 (18, 19 and 22 – 32) are also allowable.
In summary, claims 1-3, 5-9, 15, 17-19 and 22-32 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111